Citation Nr: 0922517	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-22 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a colon disorder, 
status post lower anterior resection, to include as due to 
inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

The evidence of record does not show a current colon disorder 
related to the Veteran's military service or to any incident 
therein, to include as due to exposure to herbicides.


CONCLUSION OF LAW

A colon disorder, status post lower anterior resection, was 
not incurred in or aggravated by active military service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's October 2003, September 2006 and October 2008 
letters advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With respect to the Dingess requirements, the RO's September 
2006 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran has also been provided with a 
medical examination which addresses the etiology of his 
current colon disorder.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Service Connection

The Veteran is seeking service connection for a colon 
disorder, status post lower anterior resection.  
Specifically, he claims that this condition is secondary to 
his inservice exposure to herbicides, including Agent Orange.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
malignant tumors, will be presumed if they are manifest to a 
compensable degree within one year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Furthermore, certain diseases are presumptively service-
connected if there are circumstances establishing herbicide 
agent exposure, either on the basis of the legal presumption 
or on competent evidence of such exposure, even though there 
is no record of such disease during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  These conditions are: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2008).   

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which VA 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-
57589 (1996).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

In this case, the Veteran served on active duty in the Army 
from November 1965 to October 1967, including service in the 
Republic of Vietnam.  
 
A review of the Veteran's service treatment records revealed 
treatment for lower abdominal and stomach pain in July 1966.  
The records at that time noted his history of extreme 
nervousness for the past two months, and upper abdominal pain 
aggravated by running for the past two weeks.  An August 1966 
treatment report noted that he denied any change in his bowel 
movements or urinary habits.  Physical examination of the 
abdomen revealed normal bowel sounds.  Rectal examination 
revealed generalized tenderness, no masses, and brown stool.  
The report concluded with an impression of splenic flexure 
syndrome, anxiety, and viral bronchitis.  His report of 
separation, performed in September 1967, noted that his anus 
and rectum were normal.  On a medical history report 
completed at that time, the Veteran denied a history of 
frequent indigestion, as well as stomach or intestinal 
trouble.

In December 1994, the Veteran sought treatment for complaints 
of abdominal pain and rectal bleeding for the previous week.  
A colonoscopy was performed and revealed severe 
diverticulosis and colo-colo fistula in the sigmoid colon.  
The Veteran subsequently underwent a low anterior resection 
and incidental appendectomy in January 1995.  

The report of a subsequent colonoscopy performed in February 
2003, revealed multiple large and narrow mild diverticula 
without bleeding or inflammation.  There were also more 
diverticular in the left side of the colon, and no evidence 
of any anastomotic stricture.

In October 2008, a VA examination of the large and small 
intestines was conducted.  The VA examiner noted that the 
Veteran's claims folder had been reviewed.  The examination 
report included a detailed summary of the Veteran's medical 
history, including treatment received both during and since 
his military service.  The Veteran reported that his colon 
symptoms began after eating the "seagrass" during service.  
He also reported having stomach pain post-service, and was 
told that he had ulcers.  Following a physical examination, 
the report concluded with a diagnosis of diverticulosis, 
status post sigmoid colon resection secondary to 
diverticulosis with colo-colo fistula.  Based upon review of 
the claims folder, the history of symptoms reported by the 
Veteran, and examination of the Veteran, the VA examiner 
opined that 

[t]he [Veteran's] visits to sick call 
while on active duty were due to trasient 
(sic) pathologies - mild gastroenertitis 
(sic), positional compression of the 
bowel at the splenic flexure, anxiety.  
There was never any mention of left lower 
quadrant pain in any exam.  His 
separation exam revealed no 
gastrointestinal symptoms with a normal 
[gastrointestinal] exam.  He had no 
further symptoms related to his colon 
until 28 years later when he was found to 
have diverticulits (sic) with a colo-colo 
fistula that required resection.  There 
was no evidence of malignancy on 
pathology and his most recent colonscopy 
(sic) was normal except for persistent 
diverticuli.  Due to the length between 
occurances (sic) of abdominal pathology, 
the differnce (sic) in symptomalogy (sic) 
and the differnces (sic) in pathology, 
there is no correlation between the 
diagnosis (sic).  Therefore it is less 
likely that (sic) not that his current 
diagnosis of diverticuli with sigmoid 
colon resection is caused by or related 
to his tansient (sic) gastrointestinal 
problems that occured (sic) during active 
duty.  

. . . . 

There is no medical evidence that links 
diverticular disease to exposure to agent 
orange.

Initially, the Veteran is not shown to have any disease that 
may be presumptively service connected for Veterans exposed 
to an herbicide agent during active service.  38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.309(e).  In particular, he is not 
shown to have a form of cancer identified under those 
regulations as being presumptively related to herbicide 
exposure.  Accordingly, presumptive service connection for 
the Veteran's diverticulosis, status post sigmoid colon 
resection secondary to diverticulosis with colo-colo fistula, 
based on Agent Orange exposure is not warranted.  
Notwithstanding the foregoing, the Veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

The Veteran's service treatment records were silent as to any 
diagnosis or treatment for diverticulosis or colo-colo 
fistula.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Moreover, the first competent evidence of record indicating 
a diagnosis of his current colon disorder was in 1994, more 
than twenty-five years after his discharge from the service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

While the Veteran claims that his colon disorder is due to 
Agent Orange exposure, his statements, as a layman, are not 
competent evidence on medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no medical evidence of record that relates the 
Veteran's current diverticulosis, status post sigmoid colon 
resection secondary to diverticulosis with colo-colo fistula, 
to his military service or to any incident therein, to 
include as due to exposure to Agent Orange.  As such, the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine of the benefit of the doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a colon disorder is not 
warranted.


ORDER

Service connection for a colon disorder, status post lower 
anterior resection, to include as due to inservice exposure 
to herbicides, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


